Citation Nr: 1011369	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-11 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a genitourinary 
disability, claimed as testicular cancer.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include attention deficit 
hyperactivity disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to March 
1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefits sought on 
appeal.  Pursuant to the Veteran's request, a video 
conference hearing before a Veterans Law Judge was scheduled 
for May 2007.  However, he failed to appear for the hearing 
and provided no explanation for his absence. Thus, his 
hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(d); 
20.704(d) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

It appears that additional treatment records may be 
outstanding.  In a May 2004 opinion, the Veteran's private 
psychiatrist Dr. James indicated treatment of the Veteran 
since October 2001.  Accordingly, the Veteran's private 
treatment records should be obtained.

The Veteran contends that he has hearing loss and tinnitus 
that are related to exposure to acoustic trauma during 
service.  While the Veteran's personnel records reflect a 
military occupational specialty of law enforcement 
specialist, he contends that he also spent time on the flight 
line.  However, the service treatment records are void of 
findings, complaints, symptoms, or diagnoses related to 
hearing loss or tinnitus.  In a March 2004 private opinion, 
the Veteran's physician opined that the Veteran's bilateral 
hearing loss and tinnitus are "almost certainly due to 
unprotected noise exposure" related to his service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report 
the onset of hearing loss and tinnitus during service, and 
the continuity of symptoms after service, he is not competent 
to diagnose or to relate any current hearing loss or tinnitus 
to his active service.  The Board notes that the RO scheduled 
a VA audiology examination in February 2007 that the Veteran 
failed to attend.  However, in a February 2010 informal 
hearing presentation, the Veteran's representative contended 
that the Veteran was not properly notified of the 
examination.  A review of the claims file shows that in 
January 2007 the Veteran was notified that an examination 
would be scheduled, but there is no subsequent correspondence 
in the claims file that notifies him of that date and time of 
the February 2007 VA examination.  Accordingly, the Board 
finds that a VA examination is necessary in order to fairly 
decide his claims and that the February 2007 VA audiology 
examination should be rescheduled.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Veteran also contends that he has a back disability that 
is related to a motor vehicle accident that occurred during 
service.  An October 1991 report indicates that he was 
involved in a motor vehicle accident at which time he denied 
any neck or back pain.  VA's duty to assist includes a duty 
to provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the 
Veteran is competent to report the onset of a back disability 
during service, and the continuity of symptoms after service, 
he is not competent to diagnose or to relate any current back 
disability to his active service.  Accordingly, the Board 
finds that a VA examination is necessary in order to fairly 
decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Veteran contends that he has testicular cancer that is 
related to his service.  The service treatment records 
include a March 1983 operative report that reflects a 
pre-operative diagnosis of left undescended testicle and a 
post-operative diagnosis of anorchia.  A May 1990 periodic 
examination report reflects a clinical finding of absence of 
the left gonad.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the 
Veteran is competent to report the onset of a genitourinary 
disability, including testicular cancer, during service, and 
the continuity of symptoms after service, he is not competent 
to diagnose or to relate any current genitourinary disability 
to his active service.  Accordingly, the Board finds that a 
VA examination is necessary in order to fairly decide his 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also contends that he has a psychiatric disorder 
that is related to his service.  Specifically he contends 
that his mental condition may be related to a motor vehicle 
accident during service.  The service personnel records 
reflect that the Veteran underwent punishment proceedings in 
November 1991 for disrespecting a noncommissioned officer by 
using foul language and throwing his helmet and weapon on the 
ground.  In a May 2004 opinion, the Veteran's private 
psychiatrist diagnosed the Veteran with attention deficit 
hyperactivity disorder that the psychiatrist opined is a 
neuro-developmental disorder that begins in childhood.  The 
psychiatrist further opined that the Veteran suffered from 
attention deficit hyperactivity disorder during his service 
and that it was a contributing factor in his involuntary 
separation from service.  However, the Board notes that the 
Veteran's service personnel records reflect that he requested 
an early separation from service in February 1992, partly due 
to the financial gain of civilian employment.  The 
psychiatrist also opined that the stress of military life 
caused a worsening of the Veteran's symptoms.  Since the 
Veteran may also be diagnosed with other psychiatric 
disorders, this remand will allow service connection for all 
current psychiatric disorders to be considered.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report 
the onset of psychiatric symptomatology during service, and 
the continuity of symptoms after service, he is not competent 
to diagnose or to relate any current psychiatric disability 
to his active service.  As such relationship remains unclear 
to the Board, the Board finds that another VA examination is 
necessary in order to fairly decide his claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The examiner on remand 
should specifically reconcile the opinion with the May 2004 
private opinion and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from Dr. James 
and the Developmental Psychiatry Center in 
Bradenton, Florida, and any additional 
providers and treatment records identified 
by the Veteran.  All attempts to secure 
the records must be documented in the 
claims folder.

2.  Schedule a VA examination to determine 
the nature and etiology of any current 
hearing loss and tinnitus.  The claims 
folder should be reviewed and that review 
should be indicated in the examination 
report.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following 
information:

(a)  Diagnose any current hearing loss 
and tinnitus.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
hearing loss or tinnitus was incurred in 
or is due to or the result of the 
Veteran's service, including any in-
service acoustic trauma as a law 
enforcement specialist?  The examiner 
must consider the Veteran's statements 
regarding the incurrence of hearing loss 
and tinnitus, and his statements 
regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

3.  Schedule a VA examination to determine 
the nature and etiology of any current 
back disability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
rationale for all opinions should be 
provided.  Specifically, the examiner 
should provide the following information:

(a)  Diagnose any current back 
disability.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
back disability was incurred in or is due 
to or the result of the Veteran's 
service, including a motor vehicle 
accident in October 2001?  The examiner 
must consider the Veteran's statements 
regarding the incurrence of a back 
disability, and his statements regarding 
the continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).

4.  Schedule a VA examination to determine 
the nature and etiology of any current 
genitourinary disability.  The claims 
folder should be reviewed and that review 
should be indicated in the examination 
report.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following 
information:

(a)  Diagnose any current genitourinary 
disability, including testicular cancer.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
genitourinary disability, to specifically 
include testicular cancer, was incurred 
in or is due to or the result of the 
Veteran's service, including diagnoses of 
an undescended left testicle and anorchia 
during service.  The examiner must 
consider the Veteran's statements 
regarding the incurrence of a 
genitourinary disability, and his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

(c)  Is there clear and unmistakable 
evidence that an undescended or absent 
left testicle pre-existed the Veteran's 
entry to service; or is it more likely 
than not that an undescended or absent 
left testicle is a congenital or 
developmental disorder?

5.  Schedule a VA examination to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The examiner should specifically attempt 
to reconcile and discuss the opinion with 
all other opinions of record, including 
the May 2004 private opinion.  The 
rationale for all opinions should be 
provided.  Specifically, the examiner 
should provide the following information:

(a)  Diagnose all current psychiatric 
disorders, including any attention 
deficit hyperactivity disorder, and 
provide a full multiaxial diagnosis 
pursuant to DSM-IV.

(b)  Is there clear and unmistakable 
evidence that any psychiatric disorder, 
including attention deficit 
hyperactivity disorder, pre-existed the 
Veteran's service?

(c)  If so, is it at least as likely as 
not (50 percent or more probability) 
that any preexisting psychiatric 
disorder underwent a permanent increase 
in severity during or as a result of 
his service?  The examiner should state 
whether any permanent increase in the 
underlying pathology was due to normal 
progression of the disorder.

(d)  For each psychiatric disorder 
diagnosed, to specifically include 
attention deficit hyperactivity 
disorder, the examiner should opine as 
to whether it is at least as likely as 
not (50 percent or more probability) 
that each psychiatric disorder was 
incurred in or is due to or the result 
of the Veteran's service, or or is 
related to a motor vehicle accident in 
October 1991 and a disciplinary 
proceeding in November 1991?  The 
examiner must consider the Veteran's 
statements regarding the incurrence of 
a psychiatric disorder, and his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

6.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

